Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 October 2020 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-7 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-7 is the inclusion of an ink jet recording method for recording on a textile, that includes ejecting a white ink composition as 9 ng or less of droplets from a nozzle, and the droplets are ejected and recorded on the textile such that a droplet ejected later has a higher flight speed than a droplet ejected earlier and the droplets coalesce before landing on the textile.  It is this step/limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kagata et al (US 2014/0292902) a white-based ink composition that contains such a white-based pigment quickly disperses in the ink composition and allows the white-based ink composition to provide white images that have excellent whiteness, physical strength of pigment particles, and masking properties.  Saito et al (US 2013/0253106) disclose an ink composition for ink jet textile printing, containing a pigment, a urethane resin emulsion, an emulsion-type silicone compound, and water.  Ellis (US 2007/0060670) discloses an aqueous inkjet ink, preferably white in color, comprising a polymerically dispersed titanium dioxide and a crosslinked polyurethane binder.  Okuda (US 11,111,404) discloses a white ink that contains a white pigment and inorganic fine particles having a smaller volume average particle size than the white pigment.  Kasperchik et al (US 10,472,530) disclose an aqueous ink vehicle and from 5 wt % to 60 wt % of a white flocculated colorant mass. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853